Rombauer, J.,
concurring.
I concur in the foregoing opinion, holding that appellate courts should not disturb the findings of trial courts in equitable actions where the testimony is evenly balanced. The judgment might be affirmed on that ground, taking the most favorable view of the defendant’s testimony. In my opinion, however, that testimony is defective, because it fails to define the exact location and extent of the right of way claimed by user, there being nothing to show that the right of way thus claimed covers the exact territory covered by the street which is attempted to be opened by the city. As such showing is essential, the defence necessarily fails.